Title: Wilson Cary Nicholas to Thomas Jefferson, 30 March 1818
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                    
                        My Dear Sir
                        Richmond 
              March 30. 1818
                    
                    I have this moment received your letter of the 26th instant. I have mentioned to as many of the directors as I have seen, your wish to obtain a further accommodation at our office of $3000.  It is  their opinion as well as mine, that it will give the board pleasure to comply with your request. Much country paper (I mean exclusively) has been done, it is however contained. but how long this will be the case, I do not know. It is attended with real inconvenience to both parties. I am satisfied your paper will be done, with a country endorser, if it shou’d be objected on that account, I will add my name. I wou’d offer it to you unconditionally, but it is proper I shou’d keep my account within moderate limits, & I have been obliged to obtain some accommodation for myself. I therefore recommend to you to forward a note endorsed, and I think you may count with certainty upon its being done. If there are two other names, my name being on it, will not be considered as if I was the only endorser. Let the date be blank. I wrote you a letter this morning which will be delivered by Mr Coffee on Saturday next; four or five days will be enough for him, which will enable you to discharge him about the 10th. after seeing more of his work my anxiety is increased that he shou’d take your likeness.
                    
                        I am my Dear Sir with the greatest respect your hum servt
                        W. C. Nicholas
                    
                